  

Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into on December 31, 2015,
(the “Effective Date”) by and between GCT Lobos Operations, LLC, a California
limited liability company (the “Company”), and DJ Wolf, an individual (the
“Employee”). Each of the Company and the Employee may be referred to herein as
“Party” and collectively as the “Parties.”

 

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
Parties agree as follows:

 

ARTICLE 1. DUTIES AND SCOPE OF EMPLOYMENT

 

Section 1.1.          Employment. Employee shall be employed by the Company for
a term of twenty-four (24) months, commencing on the Effective Date (the
“Employment Term”). The date on which Employee’s employment under this Agreement
terminates is referred to herein as the “Termination Date.”

 

Section 1.2           Duties and Services. During the Employment Term, Employee
shall serve as the Company’s Vice President of Operations, reporting directly to
the Company’s Chief Operating Officer / Executive Chef. Employee’s duties and
services will be consistent with Employee’s title, position and stature with the
Company, subject to the direction of the Company’s Board, or a committee
thereof. Employee will devote his reasonable best efforts and substantially all
of his business time and attention (except for vacation periods and reasonable
periods of illness or other incapacity) to the provision of duties and services
under this Agreement and shall perform such duties and services to the best of
his abilities in a diligent, trustworthy, businesslike and efficient manner.
Employee agrees, during the Employment Term, not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without prior approval of the Board; provided, however, that
Employee shall be permitted to serve in any capacity with any civic, educational
or charitable organization.

 

ARTICLE 2. SALARY AND BENEFITS

 

Section 2.1           Salary. During the Employment Term, the Company will pay
Employee, as compensation for his services, a salary of One Hundred Thousand
Dollars ($100,000) per year (the “Salary”), payable in accordance with the
Company’s normal payroll practices. Payment for services rendered in any partial
month shall be prorated assuming a thirty (30) day month. In addition, the
Company will pay a bonus based on the achievement of management by objectives as
determined from time to time in writing by the Company’s Board or Compensation
Committee thereof.

 

Section 2.2          Benefits. During the Employment Term, Employee will be
entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to other similarly situated
employees of the Company. The Company reserves the right to cancel or change the
benefit plans and programs it offers to its employees at any time.

 

Page 1 of 9

 

  

Section 2.3         Paid Time Off. Employee will be entitled to paid time off of
twenty (20) days per calendar year to be taken in such amounts and at such times
as approved in advance by the Company’s President.

 

Section 2.4        Expenses. The Company will reimburse Employee for reasonable
travel, lodging, entertainment or other expenses incurred by Employee in the
furtherance of or in connection with the performance of Employee’s duties
hereunder, only upon prior approval of such expenses by the Board.

 

ARTICLE 3. TERM; TERMINATION

 

Section 3.1          Definitions

 

3.1.1.   Cause. For purposes of this Agreement, “Cause” shall mean (i) an act of
dishonesty by Employee in connection with Employee’s responsibilities as an
employee; (ii) Employee’s conviction of, or plea of nolo contendere to, a
felony; (iii) Employee’s gross misconduct or gross negligence related to the
Company; (iv) Employee’s substantial violation of his employment duties after
Employee has received a written demand for performance from the Company that
specifically sets forth the factual basis for the Company’s belief that Employee
has not substantially performed his duties and Employee’s failure to reasonably
cure within twenty (20) days after receiving such demand; or (v) Employee’s
death or if Employee suffers a Disability (defined below).

 

3.1.2    Disability. A “Disability” shall mean the Employee’s incapacity due to
physical or mental illness as determined by a qualified physician or incapacity
for a period of one hundred and eighty days (180) days, consecutive or
otherwise, in any three hundred and sixty (360) day period.

 

Section 3.2    Termination Without Cause. During the Employment Term, in the
event that Employee is terminated by the Company without Cause, and Employee
signs and does not revoke a release of claims in the reasonable form provided to
Employee by the Company, then, subject to Employee’s compliance with Section 4
below, Employee shall be entitled to receive his earned portion of the Salary
through the Employment Term, up to a maximum of six (6) months.

 

Section 3.3      Voluntary Termination. Employee may terminate his employment
with the Company by voluntarily tendering his resignation, in writing, to the
Board (a “Voluntary Termination”). Employee agrees to provide the Company with
at least fifteen (15) days’ prior written notice of Voluntary Termination.

 

Section 3.4      Termination for Cause. If Employee’s employment with the
Company is terminated for Cause by the Company, then the Company shall only be
obligated to pay to Employee, on or within a reasonable time after the effective
date of such termination, the Employee’s earned portion of the Salary through
the effective date of such termination.

 

Page 2 of 9

 

  

ARTICLE 4. COVENANTS

 

Section 4.1           Nondisclosure. During the Employment Term and following
the Termination Date, Employee (i) will hold all Proprietary Information
(defined hereafter) in trust and in strict confidence; (ii) will not disclose,
and will use commercially reasonable efforts to protect, the Proprietary
Information; (iii) will not, directly or indirectly, use or assist others to use
Proprietary Information; and (iv) will not, directly or indirectly, use,
disseminate or otherwise disclose any Proprietary Information to any third
party, except in the case of each of (i) through (iv) above, as required by
Employee’s duties in the course of his employment by the Company or as required
by applicable law. “Proprietary Information” includes, but is not limited to,
the Company’s internal information, trade secrets, customer information,
customer lists, marketing information, sales information, cost information,
financial information, technical data, know-how, methods, patentable or
unpatentable ideas, technical business operations information, business
practices, methods, products, processes, equipment or any confidential or secret
aspect of the business of the Company that is or has been disclosed to Employee
or of which Employee became aware as a consequence of or through his employment
with the Company. Notwithstanding the foregoing, the Employee is not obligated
to keep Proprietary Information confidential if it (x) is or becomes available
to the public, other than because of disclosure by Employee in breach of this
Agreement; (y) was or becomes available to Employee from a source other than the
Company, but only if such source is not known to Employee to be bound by an
obligation of secrecy to the Company with respect to the information disclosed;
or (z) has been independently developed by Employee without breaching any of his
obligations under this Agreement.

 

Section 4.2           Books and Records. All books, records, reports, writings,
notes, notebooks, computer programs, sketches, drawings, blueprints, prototypes,
formulas, photographs, negatives, models, equipment, chemicals, reproductions,
proposals, flow sheets, supply contracts, customer lists and other documents
and/or things relating to the business of the Company, whether prepared by
Employee or otherwise coming into Employee’s possession in the course of
Employee’s performance of his duties, shall be the exclusive property of the
Company, as the case may be, and shall not be copied, duplicated, replicated,
transformed, modified or removed from the premises of the Company except
pursuant to and in furtherance of the business of the Company and shall be
returned immediately to the Company on the Termination Date or on the Company’s
request at any time.

 

Section 4.3       Invention Assignment.

 

Section 4.3.1           Purpose. Employee understands that the Company is
engaged in providing food and drink via a mobile truck, food and drink catering,
autonomous commissary supply, and providing food and drink in certain venues, in
connection with its business and that it is critical for the Company to preserve
and protect its Proprietary Information, its rights in “Inventions” (as defined
in Section 4.3.2 below) and in all related intellectual property rights.
Accordingly, Employee enters into this employee invention assignment as a
condition of employment with the Company, whether or not Employee is expected to
create inventions of value for the Company.

 

Page 3 of 9

 

  

Section 4.3.2           Disclosure of Inventions. Employee will promptly
disclose in confidence to the Company all inventions, improvements, designs,
original works of authorship, formulas, processes, compositions of matter,
computer software programs, databases, mask works and trade secrets that
Employee makes or conceives or first reduces to practice or creates, either
alone or jointly with others, during the Employment Term, whether or not in the
course of Employee’s employment, and whether or not patentable, copyrightable or
protectable as trade secrets (the “Inventions”).

 

Section 4.3.3           Work for Hire; Assignment of Inventions. Employee
acknowledges and agrees that any copyrightable works prepared by Employee within
the scope of employment are “works for hire” under the Copyright Act and that
the Company will be considered the author and owner of such copyrightable works.
Employee agrees that all Inventions that (i) are developed using equipment,
supplies, facilities or trade secrets of the Company, (ii) result from work
performed by Employee for the Company, or (iii) relate to the Company’s business
or actual or demonstrably anticipated research and development (the “Assigned
Inventions”), will be the sole and exclusive property of the Company. Employee
hereby irrevocably assigns, and agree to assigns, the Assigned Inventions to the
Company. Attached hereto as Exhibit A is a list describing all inventions,
original works of authorship, developments and trade secrets which were made by
Employee prior to the date of this Agreement, which belong to Employee and which
are not assigned to the Company (“Prior Inventions”). If no such list is
attached, Employee agrees that it is because no such Prior Inventions exist.
Employee acknowledges and agrees that if Employee uses any of Prior Inventions
in the scope of employment, or includes them in any product or service of the
Company, Employee hereby grants to the Company a perpetual, irrevocable,
nonexclusive, world-wide, royalty-free license to use, disclose, make, sell,
copy, distribute, modify and create works based on, perform or display such
Prior Inventions and to sublicense third parties with the same rights.

 

Section 4.3.4           Labor Code Section 2870 Notice. Employee has been
notified and understands that the provisions of Sections 4.3.3 and 4.3.5 of this
Agreement do not apply to any Assigned Invention that qualifies fully under the
provisions of Section 2870 of the California Labor Code (or any comparable law
of any other State), which states as follows:

 

Page 4 of 9

 

  

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE
SECTION 2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.

 

Section 4.3.5.      Assignment of Other Rights. In addition to the foregoing
assignment of Assigned Inventions to the Company, Employee hereby irrevocably
transfers and assigns to the Company: (i) all worldwide patents, patent
applications, copyrights, mask works, trade secrets and other intellectual
property rights, including but not limited to rights in databases, in any
Assigned Inventions, along with any registrations of or applications to register
such rights; and (ii) any and all “Moral Rights” (as defined below) that
Employee may have in or with respect to any Assigned Inventions. Employee also
hereby forever waives and agrees never to assert any and all Moral Rights
Employee may have in or with respect to any Assigned Inventions, even after the
Termination Date. “Moral Rights” mean any rights to claim authorship of or
credit on an Assigned Inventions, to object to or prevent the modification or
destruction of any Assigned Inventions or Prior Inventions licensed to Company
under Section 4.4.3, or to withdraw from circulation or control the publication
or distribution of any Assigned Inventions or Prior Inventions licensed to
Company under Section 4.4.3, and any similar right, existing under judicial or
statutory law of any country or subdivision thereof in the world, or under any
treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right.”

 

Section 4.3.6.      Assistance. Employee agrees to assist the Company in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, trade secret rights and other legal protections for the Company’s
Assigned Inventions in any and all countries. Employee will execute any
documents that the Company may reasonably request for use in obtaining or
enforcing such patents, copyrights, mask work rights, trade secrets and other
legal protections. Employee’s obligations under this section will continue
beyond Employment Term and Termination Date, provided that the Company will
compensate Employee at a reasonable rate after such termination for time or
expenses actually spent by the Employee at the Company’s request on such
assistance. Employee appoints the President of the Company as Employee’s
attorney-in-fact to execute documents on Employee’s behalf for this purpose.

 

Page 5 of 9

 

  

Section 4.4      Trade Secrets

 

4.4.1         Definition. The Parties acknowledge and agree that during
Employee’s employment and in the course of the discharge of his duties
hereunder, Employee shall have access to and become acquainted with information
concerning the operation and processes of the Company, including without
limitation, financial, personnel, sales, intellectual property, and other
information that is owned by the Company’s business, and that such information
constitutes the Company’s trade secrets (“Trade Secrets”). Notwithstanding the
foregoing, Trade Secrets do not include: (i) information that is or becomes
available to the public, other than because of disclosure by Employee in breach
of this Agreement; or (ii) information that subsequently becomes part of public
knowledge or literature through a deliberate act of the Company as of the date
of its becoming public.

 

4.4.2       Covenant. Employee specifically agrees that he shall not misuse,
misappropriate, or disclose any such Trade Secrets, directly or indirectly to
any other Person or use them in any way, either during the term of this
Agreement or at any other time thereafter, except as is required in the course
of his employment hereunder.

 

4.4.3        Trade Secret Misappropriation. Employee acknowledges and agrees
that the sale or unauthorized use or disclosure of any Company’s Trade Secrets
obtained by Employee during the course of his employment with the Company,
including information concerning the Company’s current or any future and
proposed work, services, or products, the facts that any such work production,
as well as any descriptions thereof, would constitute unfair trade practices and
unauthorized use of the Company’s Trade Secrets, whether such information is
used during the Employment Term or at any other time thereafter.

 

4.4.4        Company Property. Employee further agrees that all files, records,
documents, drawings, specifications, equipment, and similar items relating to
the Company’s business, whether prepared by Employee or others, are also
considered Trade Secrets and that they are and shall remain exclusively the
property of the Company and they shall not be copied, duplicated, replicated,
transformed, modified or removed from the premises of the Company except
pursuant to and in furtherance of the business of the Company and shall be
returned immediately to the Company on the Termination Date or on the Company’s
request at any time.

 

Page 6 of 9

 

  

ARTICLE 5. GENERAL PROVISIONS.

 

Section 5.1           Employee’s Representations. Employee hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Employee does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Employee is a party or by which he is bound; (ii) Employee is
not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity; and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Employee, enforceable in accordance with its
terms. Employee hereby acknowledges and represents that he has had the
opportunity to seek independent legal counsel regarding his rights and
obligations under this Agreement, and has done so or decided not to do so, at
Employee’s choosing, and that he fully understands the terms and conditions
contained herein.

 

Section 5.2           Notices. All notices and other communications under this
Agreement shall be in writing and delivered personally, sent by reputable,
overnight courier service (charges paid by sender), or by facsimile, at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a Party may have specified by notice given to the other party pursuant
to this provision). Such notices and other communications shall be deemed given:
at the time delivered by hand, if personally delivered; one business day after
being sent, if sent by reputable, over-night courier service; and at the time
when confirmation of successful transmission is received by the sending
facsimile machine, if sent by facsimile.

 

If to Company:       GCT Lobos Operations, LLC           Facsimile: (     )    
Attn:         If to Employee:       DJ Wolf           (or current address in
Company’s file)          

Section 5.3           Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any,
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or such application in any other jurisdiction, but this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein; provided, that if any of the provisions of this Agreement are held to be
invalid, illegal or unenforceable, then such provisions shall be deemed amended
in the manner and to the extent provided for in Section 4.7 above.

 

Page 7 of 9

 

  

Section 5.4           Complete Agreement. This Agreement embodies the complete
agreement and understanding among the Parties relating to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the Parties, written or oral, which may have related
to the subject matter hereof in any way.

 

Section 5.5           Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. Any signature delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall be deemed a manually executed and delivered original.

 

Section 5.6           Successors and Assigns. Employee may not delegate any of
his obligations hereunder. Further, this Agreement may not be assigned by either
the Company or Employee, except that the Company may assign this Agreement to a
Person who purchases or succeeds to all or substantially all of the assets of
the Company, by operation of law, asset purchase or otherwise. Subject to the
two (2) immediately preceding sentences, this Agreement is intended to bind and
inure to the benefit of and be enforceable by Employee and the Company and their
respective successors and assigns (and, in the case of Employee, heirs and
personal representatives).

 

Section 5.7           Attorney’s Fees and Costs. If any action at law or in
equity is necessary to enforce or interpret the terms of this agreement, the
prevailing Party shall be entitled to reasonable attorney’s fees, costs, and
necessary disbursements in addition to any other relief to which that Party may
be entitled. This provision shall be construed as applicable to the entire
Agreement.

 

Section 5.8           Choice of Law; Jurisdiction and Venue. This Agreement
shall be governed and construed in accordance with the laws of the State of
California without regard to conflicts of laws principles thereof and all
questions concerning the validity and construction hereof shall be determined in
accordance with the laws of said State. Each Party irrevocably submits to the
personal and exclusive jurisdiction of any federal or state court of competent
jurisdiction located in Los Angeles County, State of California, in any action
or proceeding arising out of or relating to this Agreement and hereby
irrevocably agrees on behalf of himself, herself or itself and on behalf of such
Party’s heirs, personal representatives, successors and assigns that all claims
in respect of such action or proceeding may be heard and determined in any such
court.

 

Section 5.9          Amendments and Waivers. No provision of this Agreement may
be amended or waived without the prior written consent of the Parties hereto.
The waiver by either Party to this Agreement of a breach of any provision of
this Agreement shall not be construed or operate as a waiver of any preceding or
succeeding breach of the same, or any other term or provision, or as a waiver of
any contemporaneous breach of any other term, or provision or as a continuing
waiver of the same or any other term or provision.

 

Page 8 of 9

 

  

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

“Company”   “Employee”       GCT Lobos Operations, LLC,   DJ Wolf, a California
limited liability company   an individual           /s/ DJ Wolf By:   By:   DJ
Wolf Its:    

 

Page 9 of 9



